Citation Nr: 0804429	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  05-39 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Fawcett Memorial Hospital from 
July 17, 2005, through July 20, 2005.


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 decision of a Department of Veterans 
Affairs (VA) Medical Center that reimbursed the veteran for 
unauthorized medical expenses incurred at Fawcett Memorial 
Hospital on July 16, 2005, and denied payment or 
reimbursement of medical expenses incurred from July 17, 
2005, through July 20, 2005.

FINDINGS OF FACT

1. Service connection is not in effect for any disability.

2. The veteran received medical treatment for acute 
necrotizing cholecystitis requiring laparoscopic 
cholecystectomy with intraoperative cholangiogram at Fawcett 
Memorial Hospital from July 17, 2005, through July 20, 2005.

3. VA payment or reimbursement of the costs of the care from 
July 17, 2005, through July 20, 2005, was not authorized.

4. The medical expenses incurred from July 17, 2005, through 
July 20, 2005, were incurred both as a result of medical 
emergency and because a VA or other government facility was 
not feasibly available.


CONCLUSION OF LAW

The criteria for entitlement to reimbursement for 
unauthorized medical expenses incurred at Fawcett Memorial 
Hospital from July 17, 2005, through July 20, 2005, have been 
met. 38 U.S.C.A. §§ 1703, 1712, 1725, 1728; 38 C.F.R. §§ 
17.52, 17.53, 17.54, 17.93, 17.120, 17.161 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Reimbursement of Unauthorized Medical Expenses

When VA facilities are not capable of furnishing the care or 
services required, the Secretary may contract with non-
Department facilities in order to furnish certain care, 
including hospital care or medical services for the treatment 
of medical emergencies which pose a serious threat to the 
life or health of a veteran receiving medical services in a 
Department facility until such time following the furnishing 
of care in the non-Department facility as the veteran can be 
safely transferred to a Department facility.  38 U.S.C.A § 
1703(a)(3) (West 2002); 38 C.F.R. § 17.52 (2007).

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54 (2007); Malone v. Gober, 10 Vet. App. 539 (1997).  In 
the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54 (2007).

Nevertheless, VA may reimburse veterans for unauthorized 
medical expenses incurred in non-VA facilities where:

(a) Care or services not previously 
authorized were rendered to a veteran in 
need of such care or services:  (1) For 
an adjudicated service-connected 
disability; (2) For nonservice-connected 
disabilities associated with and held to 
be aggravating an adjudicated service-
connected disability; (3) For any 
disability of a veteran who has a total 
disability permanent in nature resulting 
from a service-connected disability; (4) 
For any illness, injury, or dental 
condition in the case of a veteran who is 
participating in a rehabilitation program 
under 38 U.S.C. Chapter 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in § 17.48(j); 
and

(b) Care and services not previously 
authorized were rendered in a medical 
emergency of such nature that delay would 
have been hazardous to life or health, 
and

(c) VA or other Federal facilities were 
not feasibly available, and an attempt to 
use them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had 
been or would have been refused.  

38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120 (2007).

All three statutory requirements must be met before the 
reimbursement may be authorized.  Zimick v. West, 11 Vet. 
App. 45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993).

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 
C.F.R. §§ 17.1000-1008 (2007).  To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public.

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
transferred to a VA or other Federal 
facility.

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f) The veteran is financially liable to 
the provider of that emergency treatment 
for that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment; and the 
veteran has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider.

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment for 
a service-connected disability).  

38 C.F.R. § 17.1002 (2007).

In addition, a veteran is required to file a claim within 90 
days of the latest of the following:  (1) July 19, 2001; (2) 
the date that the veteran was discharged from the facility 
that furnished the emergency treatment; (3) the date of 
death, but only if the death occurred during the stay in the 
facility that included the provision of the emergency 
treatment; or (4) the date the veteran finally exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party.  38 C.F.R. § 17.1004 
(2007).

The veteran does not allege that he should be reimbursed on 
the grounds that the treatment he received was for a service-
connected disability, for a non-service-connected disability 
associated with and held to be aggravating a service-
connected disability, or that he has been rated totally and 
permanently disabled due to service-connected disability.  
Rather, he asserts both that his medical condition was 
emergent and that no VA or other government facility was 
feasibly available during his period of treatment.  The 
veteran does not have any health insurance.

The veteran reported to the emergency room at Fawcett 
Memorial Hospital on July 16, 2005, with complaints of severe 
abdominal pain.  An ultrasound of the gallbladder was 
negative for stones or any other abnormality other than an 
enlarged pancreatic duct.  Cardiac workup was negative.  The 
impression was acute pancreatitis.  The veteran was 
administered medication for pain and admitted into the 
hospital pending the results of a CT scan of the abdomen and 
pelvis, which revealed questionable thickening of the colon 
versus artifact.  The assessment was rule out colitis versus 
malignancy.  A surgery consultation was scheduled.  Given the 
results of a HIDA scan, which showed non-visualization of the 
gallbladder consistent with acute cholecystitis, it was felt 
that the veteran should undergo laparoscopic cholecystectomy 
for acute cholecystitis.  The veteran underwent laparoscopic 
cholecystectomy with intraoperative cholangiogram on July 18, 
2005, and was discharged home from the hospital in stable 
condition on July 20, 2005. Although the veteran remained 
"stable" throughout his period of hospitalization, he 
remained hospitalized for additional management.

On July 16, 2005, the day of the veteran's admission to 
Fawcett Memorial Hospital, VA was notified of his admission 
to a private medical facility.  No response from VA was 
received.

Following the July 2005 denial of his claim for 
reimbursement, an August 2005 letter from Fawcett Memorial 
Hospital was submitted to VA indicating that the veteran 
could not be discharged from the facility until he was 
determined to be medically stable.  In this regard, he was 
discharged from the hospital on July 20, 2005, following his 
laparoscopic cholecystectomy.

In October 2005, VA determined that the veteran was entitled 
to reimbursement for the unauthorized emergency medical 
expenses incurred on July 16, 2005, but that he was stable 
for transfer to a VA facility on July 16, 2005, and that 
further workup and surgery should have been done at a VA 
facility.  Accordingly, reimbursement for the unauthorized 
charges incurred from July 17 to July 20, 2005, were denied.

VA payment or reimbursement of the cost of emergency 
treatment at a non-VA facility covers only medical 
emergencies, and those emergencies last only until the time 
the veteran becomes stabilized.  38 C.F.R. § 17.1002(d) 
(2007).  The term stabilized means that no material 
deterioration of the emergency medical condition is likely, 
within reasonable medical probability, to occur if the 
veteran is discharged or transferred to a VA or other Federal 
facility. 38 C.F.R. § 17.1001(d) (2007).

The Board finds that while the veteran was stable as of July 
16, he was at that point considered stable in terms of being 
able to undergo intensive surgery, and was not considered to 
be stable in the sense that he was able to be discharged to a 
VA hospital.  Thus, while the veteran was "stabilized," prior 
to his surgery, the medical evidence shows that he was still 
at an elevated risk throughout the period from July 17, 2005, 
to July 20, 2005.  The notation that the veteran was "stable" 
in his medical records appears to signify that he was stable 
for laparoscopic cholecystectomy, but does not seem to 
indicate that he was sufficiently stable for transfer to a VA 
facility many miles away.  A subsequent letter from the 
hospital explains the veteran's condition in that manner and 
the Board finds that letter to be persuasive on the issue.

Additionally, the Board finds that the veteran could not be 
safely transferred to a VA facility during this period.  A 
veteran is safe to be transferred "once the veteran has 
become stabilized."  38 C.F.R. § 7.1005(b).  In this case, 
the veteran's treating physician determined that transferring 
the veteran posed a risk of worsening his condition.  
Accordingly, the Board concludes that a transfer to a VA 
facility as of July 16, 2005, would have made material 
deterioration of his emergency medical condition likely.

In sum, the Board concludes that the veteran is eligible for 
reimbursement for treatment at Fawcett Memorial Hospital from 
July 17, 2005, through July 20, 2005.

In light of this decision, the Board need not address whether 
VA authorized the veteran's treatment at Fawcett Memorial 
Hospital under 38 U.S.C.A. § 1703 (West 2002).


ORDER

Payment or reimbursement of the cost of unauthorized medical 
treatment received in a non-VA facility from July 17, 2005 
through July 20, 2005 is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


